DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7-8, 14-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perna (PGPUB: 20170251366) in view of Kim (PGPUB: 20180012007).

Regarding claims 1 and 14, teaches a method for iris recognition, characterized in that, the method is applied to a device for iris recognition, the device comprising 
a display unit (see Fig. 18, item 2102), 
a sensing unit (see Fig. 12, paragraph 89, infrared cameras), and 
an infrared light source (see Fig. 15, paragraph 118infrared illuminators, 1710, 1712); 

the infrared light source is configured for emitting infrared light (see Fig. 15, paragraph 118, the coordination of the iris image capture and the operation of the iris illuminators 1710, 1712 is analogous to traditional "red eye reduction" flash photography, except that the images of the iris are taken at the same time as the pulsing/strobing of the iris illuminators 1710, 1712 rather than after the pulsing/strobing is completed (and also, using infrared illuminators rather than visible light)), and the infrared sensing layer is configured for sensing the infrared light signal reflected by an user's iris and capture iris information of the user (see Fig. 14 and 15, paragraph 108, the baffles 1636, 1638 and the shields 1714, 1716 help ensure that when infrared light is emitted by the illuminator assemblies 1710, 1712, only the emitted light that is reflected by the eyes of the human subject (e.g., human subject 1424) is captured by the iris imager 1644); 
the method includes the following steps: 
presetting operation configuration information, wherein the operation configuration information includes a correspondence between iris information and an operation instruction (see Fig. 15, paragraph 119, the iris image capture module 1820 outputs or otherwise makes available the resulting iris images 1854 to an iris image processing and matching module 1830); 
capturing the iris information of the user's iris recognition region, determining whether the captured iris information is successfully matched with the presetting iris information in the operation configuration information, and if yes executing the operation instruction corresponding to the iris information in the operation configuration see Fig. 16, items 1934-1940).  
However, Perna does not expressly teach the display unit is provided with an iris recognition region, the sensing unit is located under the iris recognition region.
Kim teaches the display 370 may display a preview screen for iris photography under the control of the control unit 310, and may display a recognition performance screen using an iris authentication result. For example, when the iris authentication is successful, functions such as unlocking, application execution, data transmission, etc., are executed, and the display 370 may display a screen according to the function execution (see Fig. 3, paragraph 84).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Perna by Kim for providing display a preview screen for iris photography under the control of the control unit 310, and may display a recognition performance screen using an iris authentication result, as the display unit is provided with an iris recognition region, the sensing unit is located under the iris recognition region. Therefore, combining the elements, display a recognition performance screen, from prior arts according to known methods and technique would yield predictable results.

Regarding claims 2 and 15, the combination teaches characterized in that, the step of "presetting operation configuration information" comprises:  
Page 3 of 12receiving a setting instruction of the user (see Kim, Fig. 1, paragraph 56, the display 160 may display, for example, various contents (e.g., text, image, video, icon, symbol, etc.) to a user. The display 160 may include a touch screen, and may receive a touch, gesture, proximity, or hovering input using, for example, a part of an electronic pen or a user's body) and displaying the iris recognition region (see Kim, Fig. 3, paragraph 80, the guide information may be information for guiding the appropriate position of the iris to the user in an image used for iris recognition); 
capturing and saving the iris information of the user (see Kim, Fig. 3, paragraph 82, the light emitted from the infrared light-emitting unit 350 may be reflected by the iris and may be directly incident on the image sensor 340 through the lens unit 320 of the camera module); 
displaying an operation instruction identification list, The operation instruction identification list includes one or more identifications corresponding to operation instructions, and each operation instruction identification corresponding to an operation instruction (see Kim, Fig. 7, paragraph 107, the user may guide his or her iris to a photographing reference position using the preview image displayed in real time. Further, the electronic device 101 may display, on the display 370, guide contents for guiding the user's iris to be located at the photographing reference position); 
receiving a selected instruction of the operation instruction identification by the user, and establishing a correspondence between the operation instruction corresponding to the selected operation instruction identification and the captured iris information of the user (see Kim, Fig. 18, paragraph 146, the electronic device 101 may determine whether any one of the objects is selected. When any one of the objects is selected, the electronic device 101 may output a display screen on which the selected object is displayed in operation 1815, and may acquire an image obtained by photographing a user's eye region in operation 1820), and 
saving the correspondence to the operation configuration information (see Kim, Fig. 1, paragraph 89, when the iris region having a desired size is obtained by adjusting the output characteristics of the display 370, iris information (an iris template, an iris code, etc.) of the user stored in the memory 380 for authentication of the image of the iris may be compared with the iris image, thereby recognizing the iris of the user).  

Regarding claims 3 and 16, the combination teaches characterized in that, the operation instruction is a screen switching instruction, and the step of "determining whether the captured iris information is successfully matched with the presetting iris information in the operation configuration information, and if yes executing the operation instruction corresponding to the iris information in the operation configuration information, otherwise not executing the operation instruction" includes:
determining whether the captured iris information of the user matches the iris information corresponding to the screen switching instruction, and if yes, switching the screen; otherwise, the screen is not switched (see Kim, Fig. 3, paragraph 84, the display 370 may display a preview screen for iris photography under the control of the control unit 310, and may display a recognition performance screen using an iris authentication result. For example, when the iris authentication is successful, functions such as unlocking, application execution, data transmission, etc., are executed, and the display 370 may display a screen according to the function execution).  

Regarding claims 4 and 17, the combination teaches characterized in that, the operation instruction is a payment instruction, and the step of "determining whether the captured iris information is successfully matched with the presetting iris Page 4 of 12information in the operation configuration information, and if yes executing the operation instruction corresponding to the iris information in the operation configuration information, otherwise not executing the operation instruction" includes: 
determining whether the captured iris information matches the iris information corresponding to the payment instruction5, and if yes the payment is successful, otherwise the payment is failed (see Perna, Fig. 13 and 14, paragraph 99, after iris biometric authentication, to activate an application that directs the wireless communication device to complete a defined event, task, or transaction (authorize a payment, open a door, gain access to information, etc.)).  

Regarding claims 5 and 18, the combination teaches characterized in that, the operation instruction is a user identity information login instruction, and the step of "determining whether the captured iris information is successfully matched with the presetting iris information in the operation configuration information, and if yes executing the operation instruction corresponding to the iris information in the operation configuration information, otherwise not executing the operation instruction" includes:
determining whether the captured iris information matches the iris information corresponding to the screen switching instruction, if yes the user identity information is see Perna, Fig. 15, paragraph 120, the access control module 1832 may issue an electronic notification to another device or system, such as authentication on the mobile device, wireless communication, apps, financial transaction, etc. For instance, the access control module 1832 may enable or disable certain other electronic features of a device in response to the iris match determination 1856. As an example, the access control module 1832 may, in response to a positive iris match, transition the access control mechanism from a locked state to an unlocked state).   

Regarding claims 7 and 20, the combination teaches characterized in that, the step of "determining whether the captured iris information is successfully Page 5 of 12matched with the presetting iris information in the operation configuration information" specifically includes: 
calculating a feature value according to the captured iris information of the user (see Perna, Fig. 1, paragraph 44, the pupil segmentation module 206 then inserts an artificial dark pupil in the pupil boundary 304 in image 300. Image 300 is then coupled to the iris segmentation module 208, which calculates the iris boundary), and 
compared with a feature value of the iris information presetting in the configuration information (see Perna, Fig. 5, paragraph 71, the alignment module 702 further couples the iris code 520 to the flow estimation module 704 to generate estimated flow vectors to aid in matching. The alignment module 702 compares the iris code 520 to an iris code 706 from database 708 to determine whether a match exists. If a match does not exist, more iris codes from the database 708 are compared with the iris code 520); 
when the error is less than the presetting value, it is determined to be matched, otherwise it is determined as a mismatch (see Perna, Fig. 5, paragraph 72, match scores are determined, and if the match score meets or is below a predetermined threshold, then a match exists. According to exemplary embodiments, a Hamming distance is used as a match score).  

Regarding claim 8, the combination teaches characterized in that, the method further includes the step of: 
issuing a prompt information when it is determined that there is no iris information in the operation configuration information matching the captured iris information (see Perna, Fig. 16, paragraph 129, if the module 1514 determines in block 1936 that there is not an iris match, the module 1514 outputs a "no match" signal (or the absence of a signal may also be used as a no-match indication), which can be used by an access control assembly to initiate access control logic for a negative match condition (e.g., disable access to the functionality)).  


Claim 6 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perna (PGPUB: 20170251366) in view of Kim (PGPUB: 20180012007) in view of Bae (PGPUB: 20160266695), and further in view of Bradski (PGPUB: 20040125222).

Regarding claim 6 and 19, the combination does not expressly teach characterized in that, the sensing unit includes a TFT image sensor array thin-film. 
Bae teach that the optical sensor may include various types of devices, such as photo transistors (photo TFTs) and photodiodes, in point of device configuration, and an infrared sensor or the like as well as a visible light sensor in point of a wavelength band of a detection target (see Fig. 1, paragraph 65).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination by Bae for providing the optical sensor may include various types of devices, such as photo transistors (photo TFTs) and photodiodes, as the sensing unit includes a TFT image sensor array thin-film. Therefore, the combination of the teaching, suggestion, or motivation in the prior art would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
However, the combination does not expressly teach that the infrared sensing layer includes an array formed by infrared photodiodes and infrared photosensitive transistors.
Bradski teaches that the pixel imaging array 52 also includes a read circuit 56 which is associated with the pixel sensors 54 to generate and read out color and depth signals from the respective sensing structures of the pixel sensors. Although the read circuit 56 is shown as separate from the pixel sensors 54, it should be understood that in accordance with conventional practices portions of the read circuit 56 may be intermingled with the pixel sensors 54 to form so-called "active pixels". Each active pixel see Fig. 4, paragraph 18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination by XXX for providing Each active pixel may comprise red, green, blue and IR photodiodes and transistors or other circuit elements (not shown) that are associated with each of the photodiodes and were formed on the substrate at the same time as the diodes, as the infrared sensing layer includes an array formed by infrared photodiodes and infrared photosensitive transistors. Therefore, combining the elements from prior arts according to known methods and technique would yield predictable results.


Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perna (PGPUB: 20170251366) in view of Kim (PGPUB: 20180012007), and further in view of (PGPUB: 20170337442 Um).

Regarding claims 12 and 25, the combination does not expressly teach characterized in that, the iris recognition region includes a plurality of iris recognition sub-regions, and a sensing unit is disposed corresponding to each of the iris recognition sub-regions.  
Um teaches that the iris recognition camera system. FIG. 3 is a front view schematically showing an iris recognition camera system 200a (see Fig. 3, paragraph 52); an image pickup unit 110 may be disposed at the center of the iris recognition camera system 200a, and a plurality of indication units 120a, 120b, 120c, and 120d may be disposed around the image pickup unit 110 so as to surround the image pickup unit 110 (see Fig. 3, paragraph 53); the iris recognition camera system 200a of FIG. 3, four indication units 120a to 120d may be disposed around the image pickup unit 110, and the indication units 120a to 120d may be disposed above, under, on the left side of, and on the right side of the image pickup unit 110, respectively (see Fig. 3, paragraph 55).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination by Um for providing an image pickup unit 110 may be disposed at the center of the iris recognition camera system 200a, and a plurality of indication units 120a, 120b, 120c, and 120d may be disposed around the image pickup unit 110 so as to surround the image pickup unit 110, as the iris recognition region includes a plurality of iris recognition sub-regions, and a sensing unit is disposed corresponding to each of the iris recognition sub-regions. Therefore, the combination would provide regions of a plurality of indication units 120a, 120b, 120c, and 120d may be disposed around the image pickup unit 110 for iris recognition analysis and authentication. 

Regarding claims 13 and 26, the combination teaches characterized in that, the device further includes a sensing unit control circuit, the method further includes: 
receiving a start instruction of the user for the iris recognition sub-region, the sensing unit control circuit turning on the sensing unit under the iris recognition sub-region, and receiving a closing instruction of the user for the iris recognition sub-region, see Um, Fig. 7, paragraph 128, the indication unit 120 may include four light emitting modules 20a to 20d, and the four light emitting modules 20a to 20d may be disposed above, under, on the left side of, and on the right side of the image pickup unit 110); the light emitting modules 20a to 20d may be driven individually, or the light emitting modules 20a to 20d may be driven simultaneously) (see Perna, Fig. 13 and 14, paragraph 113, one or more cameras or other image sensors within the mobile device may capture image or video content to be utilized by the iris biometric recognition module 1514. The one or more cameras may include, or be based at least in part upon any appropriate technology, such as a CCD or CMOS image sensor having a sufficient resolution, focal range, and/or viewable area, to capture an image of the user when the user is operating the device).


Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perna (PGPUB: 20170251366) in view of Kim (PGPUB: 20180012007), and further in view of Bae (PGPUB: 20160266695).

Regarding claim 24, characterized in that, the display unit is the LCD screen (see Kim, Fig. 1, paragraph 56, the display 160 may include, for example, an LCD (liquid crystal display), an LED (light-emitting diode) display). 
However, the combination does not expressly teaches:

the sensing units are arranged between the backlight unit and the LCD screen.
Bae teaches that when the sensor-integrated display panel SID is the LCD panel, a separated surface light source, that is, a backlight unit 300 may be disposed thereunder. The backlight unit 300 generally includes a light source 310 emitting visible light, but may further include a light source 320 emitting infrared light as needed (see Fig. 1, paragraph 73); a sensor array layer 150 having an optical sensor array is integrally formed on a lower surface of the cover window 110 to form a fingerprint -sensing module 21 including the optical amplification cover 102, and the fingerprint -sensing module 21 is disposed on a display panel 200. The display panel 200 may be various types of FPD panels, such as an E-Paper display, a FED, or a quantum-dot display, as well as an LCD or an OLED. When the display panel 200 is an LCD panel, the display apparatus may further include a backlight unit 300 having a visible light source 310 under the display panel 200. The backlight unit 300 may further include an infrared light source 320 as needed (see Fig. 3-4, paragraph 79).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination by Bae for providing the LCD panel, a sensor array layer 150 having an optical sensor array, and the backlight unit 300 generally includes a light source 310 emitting visible light, but may further include a light source 320 emitting infrared light as needed that arranged or disposed as show in Fig. 2, 3 and 4, as a backlight unit is further arranged under the sensing units; and the sensing units are arranged between the backlight unit and the LCD screen. Therefore, that the teaching, suggestion, or motivation in the prior art would have led 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN JIA whose telephone number is (571)270-5536.  The examiner can normally be reached on 9:00 am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/XIN JIA/Primary Examiner, Art Unit 2667